                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                   CRIMINAL NO. 2:13-cr-21-KS-MTP-001


KENTORRE D. HALL



                                             ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion to Amend §2255 [283] under Rule

of Civil Procedure 15(c)(1)(B) filed by Kentorre D. Hall. The Movant/Petitioner is requesting the

Court to amend his original Petition [283]. The Court notes that the original Petition [283] was

denied by this Court and the Appeal of this Court’s Order was affirmed by the Circuit Court with

Order and Mandate entered in case number 18-60280 in the United States Court of Appeals for

the Fifth Circuit. There is no Motion or Petition pending. A Motion to Amend a non-existent

pleading is frivolous.

       For the reasons above stated the Motion [303] filed by Kentorre D. Hall is DENIED.

       SO ORDERED this the __18th____ day of February, 2019.



                                                 ___s/Keith Starrett__________________
                                                  UNITED STATES DISTRICT JUDGE
